  

 

 

May 2, 2012

 

Sol & Tina Waxman Family Foundation is lending Innovative Designs, Inc the
amount of $100,000 Dollars, at an interest rate of 10%, Repayment of $110,000
interest included will be made by December 20, 2012.

 

As collateral for this loan, Joseph Riccelli is pledging stock certificate #1766
for 250,000 shares of IVDN stock. In the event the above-mentioned loan is not
repaid as stated, the Sol & Tina Waxman Foundation will have the right to
receive ownership of this stock certificate. Joseph Riccelli will personally
guarantee this loan.

 

Upon repayment of this loan, the stock certificate is to be returned to Joseph
Riccelli, completing this agreement.

 

 

/s/ Jeffrey M. Stone, President          

Sol & Tina Waxman Family Foundation

Jeffrey M. Stone, President

 

 

/s/ Joseph Riccelli, CEO                  

Joseph Riccelli, CEO

 

 

/s/ Gregory P. Domian                        

(Witness) – Gregory P. Domian

 

 

